DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on December 30, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Response to Amendment
	Applicant’s Amendment filed on February 22, 2021 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1, 9-11, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US 2007/0070859 A1); Applicant traverses the rejection.  
Applicant states that claim 1 recites “a plurality of spacers disposed in the gap
The Examiner has pointed to spacers which are disposed within the gap in Figure 2 of Hirayama (see Figure 2, annotated below).  The spacers (spacer in Figure 2 below) are located within the gap, i.e. within the region between a top lightguide surface (11-1) and the inner lens surface (12-2), and the spacers maintain the gap at a set height.

    PNG
    media_image1.png
    460
    544
    media_image1.png
    Greyscale

Claim 1 does not require that the plurality of spacers are distributed across the top lightguide surface.  However, the Examiner notes that the spacers are distributed across the top light surface such that they are located at the edges, which would be sufficient to meet this limitation if it were added to the claims.  
Applicant states that areas referred to as spacers in Figure 2 of Hirayama appear to be extensions of the plane substrate (12) abutting the substituted film (12a).  Applicant states that assuming that these areas are equivalent to spacers, these 
As discussed above, the spacers illustrated by Hirayama are located within the gap, i.e. within the region between a top lightguide surface (11-1) and the inner lens surface (12-2), and the spacers maintain the gap at a set height.
Claim 1 does not require that the spacers are formed separately from the lens or the lightguide, and thus does preclude spacers that are integrally formed with either of these elements.
Regarding the rejection of claims 1, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Giri et al. (US 9,568,734 B1); Applicant traverses the rejection.
Applicant states that claim 1 recites "the lightguide having a top lightguide surface and a bottom lightguide surface, the top lightguide surface in opposing relation to the inner lens surface with a gap defined between the top lightguide surface and the inner lens surface", and that Giri does not teach, or even suggest, a gap defined between a top surface of a lightguide and an inner lens surface. 
Applicant states that while FIG. 3A of Giri (reproduced below) shows a center gap region (330), the gap region is formed between the lightguide (325) and clear layers (305, 310) on either side of the lightguide by virtue of the adhesive gasket layers (320, 315) disposed therebetween, and that there is no teaching, or suggestion, in the figures or the description of a gap defined between a top lightguide surface and an inner lens surface. 
The examiner disagrees.  A gap is provided between the inner lens surface and the top lightguide surface as disclosed by Giri et al., the clear layers (305, 310) and the adhesive gasket layers (320, 315) are located within and maintain the gap region.
Claim 1 employs the translation term “comprising”, which is synonymous with “including”, “containing”, or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)  In re Baxter, 656 F.2d 679, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).  Thus, the presence of the clear layers (305, 310) is not precluded by the language of claim 1.  
Regarding the rejection of claims 2, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Hirayama (US 2007/0070859 A1); Applicant traverses the rejection.
Applicant states that claims 2, 5, and 6 depend on claim 1; that Hirayama fails to disclose or render obvious the features of claim 1; and that the cited references therefore fail to disclose the features of dependent claims 2, 5, and 6, at least by virtue of their dependence on claim 1. 
The examiner disagrees for the reasons discussed above with respect to claim 1.
Applicant states that claim 6, as amended, recites "wherein the plurality of spacers are distributed across the top lightguide surface to maintain the gap at a set height".  Hirayama does not teach or suggest, a plurality of distributed across the top lightguide surface, as recited by claim 6. 
The examiner disagrees.  The spacers illustrated by Hirayama are distributed across the surface by at the edges thereof.  The claim does not require that the spacers be distributed evenly across the surface or in the middle of the surface.  Please see the discussion with respect to the rejection of claim 1 in view of Hirayama above.
Regarding the rejections of claim 2 under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 9,568,734 B1) in view of Wang et al. (US 2012/0268720 A1); of claims 3, 7, 12, and 13 under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 9,568,734 B1) in view of Wang et al. (US 2012/0268720 A1) and Poradish et al. (US 5,905,545); and of claims 5, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 9,568,734 B1);  Applicant traverses the rejections.
Applicant states that the references do not disclose the limitations of claim 1 for the reasons discussed above and that these claims are allowable by virtue of their dependence on claim 1. 
The examiner disagrees for the reasons discussed above with respect to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/671,373 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application at least disclose or suggest all of the limitations of the claims 1-4, 7, 9, 14, and 15 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 1; see claim 1 of copending Application No. 16/671,373.
	Regarding claim 2; see claim 5 of copending Application No. 16/671,373.
	Regarding claim 3; see claim 6 of copending Application No. 16/671,373.
	Regarding claim 4; see claim 7 of copending Application No. 16/671,373.
	Regarding claim 7; see claim 9 of copending Application No. 16/671,373.
	Regarding claim 9; see claim 12 of copending Application No. 16/671,373.
	Regarding claim 14; see claims 15 and 16 of copending Application No. 16/671,373.
	Regarding claim 15; see claims 10 and 11 of copending Application No. 16/671,373.

Claims 1, 7, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/713,230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the reference application at least disclose or suggest all of the limitations of the claims 1, 7, 14, and 15 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1; see claims 1, 8, and 9 of copending Application No. 16/713,230.
	Regarding claim 7; see claim 9 of copending Application No. 16/713,230.
	Regarding claim 14; see claim 2 of copending Application No. 16/713,230.
	Regarding claim 15; see claim 17 of copending Application No. 16/713,230.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama (US 2007/0070859 A1).
Regarding claim 1; Hirayama discloses an optical combiner lens (see Figure 2), comprising: 
a lens (lens substrate 12; see paragraph 89 and Figure 2) having an outer lens surface (external-side surface 12-1) and an inner lens surface (viewer side surface 12-2); 
a lightguide (plane substrate 11, which repeatedly produces an internal reflection of the image-carrying light flux L1 and therefore forms a lightguide; see paragraph 89 and Figure 2) in a stack with the lens, 
the lightguide (11) having a top lightguide surface (11-1) and a bottom lightguide surface (11-2), 
the top lightguide surface (11-1) in opposing relation to the inner lens surface (12-2) with a gap (film 12a is within the gap) defined between the top lightguide surface (11-1) and the inner lens surface (12-2); and 
a plurality of spacers disposed in the gap to maintain the gap at a set height (two spacers are provided and maintain the gap at a set height; see annotated Figure 2 below).  

    PNG
    media_image1.png
    460
    544
    media_image1.png
    Greyscale


Regarding claim 9; a distribution of the spacers (spacer; see annotated Figure 2 above) across the top lightguide surface is non-uniform (see Figure 2).  
Regarding claim 10; the lightguide (11) has 
an input zone (guide mirror 11a is formed in the input zone and coupled light L1 from the source 2 into the waveguide 11) at which light (L1) enters the lightguide (11), 
an output zone (half-mirror 11b is formed in the output zone and couples light L1 and L2 to the viewer 1) from which light exits (L1 and L2) the lightguide (11), and 
a propagation zone (light L1 is internally reflected and guided in the propagation zone of lightguide 11 between the input zone and the output zone; see Figure 2) between the input zone and the output zone that provides a propagation path for light (L1) from the input zone to the output zone; 
wherein the top lightguide surface (11-1) has a first area coinciding with at least one of the input zone, the output zone, and the propagation zone of the lightguide (see Figure 2) and a second area (the second area is on the periphery of the lightguide) outside of the first area (the spacers are located in the second area); and 
wherein a concentration of the spacers (spacer; see annotated Figure 2 above) on the first area is lower than a concentration of the spacers on the second area (see Figure 2).
Regarding claim 11; the concentration of the spacers (spacers; see Figure 2 above) in the first area (see the discussion with respect to claim 10 above regarding the first area) is zero.  
Regarding claim 14; Hirayama discloses an output coupler (half-mirror 11b) positioned to couple light (L1 and L2) out of the lightguide (11) and an input coupler (mirror 11a) positioned to couple light (L1) into the lightguide (11).  
Regarding claim 15; wherein the lens is a planoconvex lens (see Figure 2, wherein lens substrate 12 includes a planar side 12-2 and a curved side 12-1 that form a planoconvex lens) or a meniscus lens, and wherein the lightguide (11) is a planar lightguide (see Figure 2).  
Claims 1, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giri et al. (US 9,568,734 B1).
Regarding claim 1; Giri et al. discloses an optical combiner lens (100; 350; or 400; see Figures 2A-2B; 3A-3B; 4A, 4B), comprising: 
a lens (lens body 110; lens body 360; or lens body 410) having an outer lens surface and an inner lens surface (see annotated Figures 2B, 3B, and 4A below); 
a lightguide (lightguide 115; lightguide 300; or lightguide 415) in a stack with the lens (see Figures 2B, 3B, and 4A), 
the lightguide (115; 300; 415) having a top lightguide surface and a bottom lightguide surface (see annotated Figures 2B, 3B, and 4A below), 
the top lightguide surface in opposing relation to the inner lens surface (see Figures 2B, 3B, and 4A) with a gap (gap 210; center gap region 330; gap 450) defined between the top lightguide surface and the inner lens surface (see Figures 2B, 3A, 3B, and 4A);
a plurality of spacers disposed in the gap to maintain the gap at a set height (adhesive gasket layer 320 forms as standoffs, i.e. spacers, surrounding each center gap region 330, to maintain the gap at a set height in Figures 3A and 3B; standoffs 460 form spacers to maintain a set gap height in Figure 4A).

    PNG
    media_image2.png
    386
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    599
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    383
    754
    media_image4.png
    Greyscale


Regarding claim 14; Giri et al. discloses an output coupler (output coupling region 175 forms an output coupler the directs light out of the waveguide to the eye of the viewer; see Figure 2B; see Figures 3B and 4A wherein the output coupler is illustrated but not labeled) positioned to coupler light out of the lightguide and an input coupler (in-coupling region 165 in Figure 2B, which is also illustrated but not labeled in Figure 3B; in-coupling element 429 in Figure 4A) positioned to coupled light into the lightguide.
	Regarding claim 15; lens (110, 360, or 410) is a planoconvex lens (see Figures 2B, 3B, and 4A) and the lightguide (115, 300, 415) is a planar lightguide.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama (US 2007/0070859 A1).
Regarding claim 2; Hirayama does not disclose that the set height of the gap is in a range from 2 microns to 100 microns.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the thickness of the gap to any necessary value to accommodate a film 12a of a desired thickness in the invention of Hirayama, including a thickness of 2 microns to 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)); and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 5 and 6; Hirayama does not specifically disclose that the spacers comprise silica or plastic material.  The spacers are formed by part of the lens (12; see Figure 2) as illustrated in Figure 2.  Additionally, the plurality of spacers (spacers in annotated Figure 2 above) are distributed across the top lightguide surface to maintain the gap height (the two spacers are provided at edges of the surface and thus distributed across, i.e. spaced across, the surface to maintain the gap).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the lens (12), including the spacers (see annotated Figure 2 above), from any well-known optically transparent material commonly used to form lens substrates in the art, including silica or transparent plastic, wherein these materials are conventionally employed in the optical arts, for the purpose of using a material that is transparent to the visible optical spectrum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 9,568,734 B1) in view of Wang et al. (US 2012/0268720 A1).
Regarding claim 2; Giri et al. does not disclose that the set height of the gap is in a range from 2 microns to 100 microns.  Giri et al. does teach that the gap is formed to promote TIR (see column 3, line 60, through column 4, lines 9; column 4, lines 35-45; and column 5, lines 5-26).  Wang et al. teaches that gaps of 5 to 20 microns (micrometers) between substrates provide optimal TIR (total internal reflection; see paragraph 43).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the thickness of the gap to any necessary value to maintain total internal reflection efficiently within the light guide of Giri et al., including a thickness of 2 microns to 100 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)); and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 3, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 9,568,734 B1) in view of Wang et al. (US 2012/0268720 A1) and Poradish et al. (US 5,905,545).
	Regarding claims 3 and 7; Giri et al. teaches that spacers (460; see Figure 4A) are provided to maintain the gap (450) to prevent contact between the lightguide (4156) and the lens body (410) and maintain the gap (450) to provide a TIR interface (see column 5, lines 5-26 and column 6, lines 52-65), but Giri et al. does not specifically state that the spacers are microbeads, or that the gap contains a medium in spaces between and around the spacers, the medium having a refractive index that is lower than a refractive index of the lightguide.  
Wang et al. teaches that microbeads (ball-shaped spacers 13, 441; see Figures 1 and 12) are provided within adhesive (45; see Figure 7 of Wang et al.; the examiner notes that the adhesive must inherently have a refractive index less than the refractive index of the lightguide to preserve total internal reflection of the light within the lightguide, as understood by one of ordinary skill in the art) are known to be provided at a TIR surface (see Figure 1) and that a spacer unit (44; see Figure 12; see paragraph 43) including ball-shaped spacers (441) may be provided at a TIR surface between substrates to form an air gap to provide optimal total internal reflection (see paragraph 43 and Figure 12).  Poradish et al. teaches that spacer balls (27a, 27b; see Figure 2a) may be provided at a TIR surface between substrates (see Figures 2 and 2a) for the purpose forming an air gap that promotes the TIR, wherein the spacer balls may be suspended in adhesive (29; see column 3, lines 41-51; the adhesive must inherently have a lower refractive index than the TIR substrate to maintain TIR at the boundary ad illustrated).  
	Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the spacers (460) of Giri et al. from microbeads (ball-shaped spacers) suspended in adhesive to maintain the gap, wherein the gap contains a medium (the adhesive) in spaces between and around the spacers (ball-shaped spacers), the medium (adhesive) having a refractive index that is lower than a refractive index of the lightguide (this is inherently required to maintain TIR), since microbeads (ball-shaped spacers) were known alternative standoff structures used to maintain air gaps at a TIR surface between substrates in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Regarding claims 12 and 13; as discussed above with respect to claims 3 and 7, one of ordinary skill in the art would have found it obvious to provide an adhesive layer applied to at least one of the inner lens surface and the top lightguide surface, wherein at least some of the spacers (ball-shaped spacers) contact the adhesive layer and are retained in place in the gap by the adhesive layer (see the rejection of claims 3 and 7 above), wherein adhesive is inherently deformable upon application and before hardening, and thus provides a deformable layer formed on the top lightguide surface, wherein at least some of the spacers (ball-shaped spacers) are pressed into the deformable layer (adhesive) and retained in place in the gap by the deformable layer (adhesive).  
	Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. (US 9,568,734 B1)
Regarding claims 5 and 6; Giri et al. does not specifically disclose that the spacers comprise silica or plastic material.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form spacers from any well-known material commonly used in the art, including silica or plastic, wherein these materials are conventionally employed in the optical arts, for the purpose of using a commonly used material with well-known properties suitable for formation of optical devices, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Regarding claim 8; Giri et al. does not disclose that a concentration of the spacers on the top lightguide surface is in a range from 1 to 100 spacers per mm2.  Before the effective filing date of the present invention, one of ordinary skill it the art would have found it obvious to provide any concentration of spacers necessary to maintain the gap and ensure optimal total internal reflection at the surface of the lightguide in the invention of Giri et al., including a concentration of spacers in a range from 1 to 100 spacers per mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874